
	
		I
		112th CONGRESS
		1st Session
		H. R. 748
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Sensenbrenner
			 (for himself, Mr. McClintock,
			 Mr. Flake,
			 Mr. Petri,
			 Mr. Ross of Florida, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from authorizing the use of gasoline containing greater than
		  10-percent ethanol in certain vehicles, and for other
		  purposes.
	
	
		1.No authority for gasoline
			 blends with greater than 10-percent ethanol
			(a)No
			 authorityNotwithstanding any
			 other provision of law, the Administrator of the Environmental Protection
			 Agency may not, including by granting a waiver pursuant to section 211(f)(4) of
			 the Clean Air Act (42 U.S.C. 7545(f)(4)), authorize or allow the introduction
			 into commerce of gasoline that contains greater than 10-volume-percent ethanol
			 for use in light-duty motor vehicles.
			(b)DefinitionIn this Act, the term light-duty
			 motor vehicles includes light-duty vehicles, light-duty trucks, and
			 medium-duty passenger vehicles, as described in the decisions identified in
			 paragraphs (1) and (2) of section 2.
			2.Repeal of current
			 waiversAny waiver granted
			 pursuant to section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) prior
			 to the date of enactment of this Act that allows for the introduction into
			 commerce of gasoline that contains greater than 10-volume-percent ethanol for
			 use in light-duty motor vehicles is repealed and shall have no force or effect,
			 including the following:
			(1)Partial
			 Grant and Partial Denial of Clean Air Act Waiver Application Submitted by
			 Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15
			 Percent; Decision of the Administrator published at 75 Fed. Reg. 68094
			 (November 4, 2010).
			(2)Partial
			 Grant of Clean Air Act Waiver Application Submitted by Growth Energy To
			 Increase the Allowable Ethanol Content of Gasoline to 15 Percent; Decision of
			 the Administrator published at 76 Fed. Reg. 4662 (January 26,
			 2011).
			
